In a contested probate proceeding, the proponent Michael Pizzi appeals from a decree of the Surrogate’s Court, Kings County (Tomei, S.), dated March 1, 2006, which, upon a jury verdict finding that the decedent lacked testamentary capacity at the time of execution of the will and that the will was procured by undue influence, denied probate of the will.
Ordered that the decree is affirmed, with costs.
The jury’s finding that the decedent’s will was procured by undue influence was supported by legally sufficient evidence and was not against the weight of the evidence.
The proponent’s remaining contentions are without merit, do not require reversal, or need not be reached in light of our determination on the issue of undue influence. Crane, J.P, Florio, Fisher and Dickerson, JJ., concur.